ViNJE, J.
It is evident from the language of sec. 2014— 10 that in terms it provides for but one contingent fund for *584each association to be created and maintained as therein provided. At the time of its enactment the legislature was familiar with the plan of such associations issuing stock in series. This is evidenced by the fact that sec. 9, ch. 368, Laws 1897, the general act regulating these associations, provides that “When the stock in any series shall have reached its matured, value, . . . the holder of unpledged shares in such series shall be paid out of the funds of the association the matured value thereof.” And under the law as it then existed such matured stock shared in its proportion of the contingent fund, for sec. 16 thereof provided that “All shares, at their maturity, shall be entitled to receive such share of said reserve fund-as the directors may determine, in addition to the amount mentioned in section 9, hereof.” The above provision was omitted in the amendment made to sec. 2014 — ■ 10 by ch. 156, Laws 1899, and has not been re-enacted, though an attempt to do so was made by senate bill No. 252 for 1915, which failed of passage. The bill read:
“Provided that when the capital stock of the association shall be issued in successive series and all the business and affairs of each series are kept separately and all the expenses of the association shall be fully paid and there shall be no losses then existing, the directors upon the maturity of any series shall set aside from the remaining contingent fund the net proportionate share of the same contributed by the shareholders of stock in the matured series and credit and pay the same to the holders of such matured stock.”
It will thus be seen that the legislature considered that the matured value of serial stock did not include a share of the reserve or contingent fund because it made separate provision for the distribution of such share; that in amending the law of 1899 the provision for the distribution of such share was omitted, and that in 1915 it refused to re-enact it.
The history of the legislation on the subject, taken in connection with the plain language of the statute, providing for but one contingent fund for each association, the manifest *585object of a contingent fund, and tbe required extent thereof leave no doubt as to the legislative intent that there should be but one contingent fund. Were such a fund to be kept separate for each series of stock and distributed at its maturity, it could never reach five per cent, of the outstanding loans as contemplated by the statute. The banking department has correctly construed the provisions of the law, and the demurrer to the complaint was properly sustained.
By the-Oourt. — Order affirmed.